Citation Nr: 0031280	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17- 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania, wherein the RO increased the 
veteran's evaluation for lichen simplex chronicus to 30 
percent.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service connected skin condition is currently 
evaluated at 30 percent under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2000).

In March 1999 the veteran underwent a VA examination.  The 
information provided in this report is insufficient for 
evaluation purposes because it does not address all of the 
criteria under Diagnostic Code 7806; namely, it is silent as 
to the degree of disfigurement associated with the veteran's 
service connected disability.  Although the January 1998 
report does indicate that there is significant disfigurement, 
this too is insufficient in that the Board is not in a 
position to determine whether the examiner's characterization 
of the skin condition is on a par with the level of severity 
that is required for a higher rating under Code 7806.

In addition, the examiner specifically noted in the March 
1999 report that medical records were not available to 
review.  Similarly, there is no indication in the January 
1998 report that the examiner had the benefit of reviewing 
the veteran's medical records.  VA regulation requires that 
each disability be viewed in relation to its history both in 
the examination and in the evaluation of the disability. 
38 C.F.R. § 4.1 (2000).  Thus, it is essential that the 
examining physician have the veteran's medical records to 
review in conjunction with the examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be afforded a VA 
dermatological examination in order to 
determine the severity of his service 
connected skin condition.  The 
examiner should be asked to review the 
claims file along with a copy of this 
REMAND.  The examiner should also be 
asked to describe any disfigurement 
associated with the veteran's skin 
condition in terms that are consistent 
with the rating schedule (i.e. 
"marked disfigurement" or 
"exceptionally repugnant.").  
38 C.F.R. § 4.118, Diagnostic Code 
7806.

2. Following completion of the foregoing, 
the RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 30 percent for lichen 
simplex chronicus, and, if the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and a reasonable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherouskya v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


